Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

by and between

 

PALMSOURCE, INC.

 

and

 

SILICON VALLEY BANK

 

 

 

 

 

 

OCTOBER 10, 2003

 



--------------------------------------------------------------------------------

Table Of Contents

 

          Page


--------------------------------------------------------------------------------

1.    DEFINITIONS; ACCOUNTING AND OTHER TERMS    1 2.    LOAN AND TERMS OF
PAYMENT    1      2.1    Promise to Pay    1      2.2    Overadvances    3     
2.3    Interest Rate, Payments    3      2.5    Fees    4 3.    CONDITIONS OF
LOANS    5      3.1    Condition Precedent to Initial Advance    5     
3.2    Conditions Precedent to all Advances    5      3.3    Covenant to Deliver
   6 4.    CREATION OF SECURITY INTEREST    6      4.1    Grant of Security
Interest    6      4.2    Authorization to File; Delivery of Additional
Documentation    6 5.    REPRESENTATIONS AND WARRANTIES    6      5.1    Due
Organization; Organizational Structure; Authorization    6     
5.2    Collateral    6      5.3    Litigation    7      5.4    No Material
Adverse Change in Financial Statements    7      5.5    Solvency    7     
5.6    Regulatory Compliance    7      5.7    Subsidiaries    8      5.8    Full
Disclosure    8 6.    AFFIRMATIVE COVENANTS    8      6.1    Designated Senior
Indebtedness    8      6.2    Government Compliance    8      6.3    Financial
Statements, Reports, Certificates    8      6.4    Taxes    9     
6.5    Insurance    9      6.6    Financial Covenants    9

 

i



--------------------------------------------------------------------------------

Table Of Contents

(continued)

          Page


--------------------------------------------------------------------------------

     6.7    Primary Accounts; Funds with Bank    10      6.8    Registration of
Intellectual Property Rights    10      6.9    Use of Proceeds    10     
6.10    Account Control Agreements    10      6.11    Further Assurances    10
7.    NEGATIVE COVENANTS    11      7.1    Dispositions    11     
7.2    Changes in Business, Ownership, or Business Locations    11     
7.3    Mergers or Acquisitions    11      7.4    Indebtedness    11     
7.5    Encumbrance    11      7.6    Distributions; Investments    11     
7.7    Transactions with Affiliates    11      7.8    Subordinated Debt    11  
   7.9    Compliance    12 8.    EVENTS OF DEFAULT    12      8.1    Payment
Default    12      8.2    Covenant Default    12      8.3    Material Adverse
Change    12      8.4    Attachment    12      8.5    Insolvency    13     
8.6    Other Agreements    13      8.7    Failure to Complete Spin-Off    13  
   8.8    Judgments    13      8.9    Misrepresentations    13 9.    BANK’S
RIGHTS AND REMEDIES    13      9.1    Rights and Remedies    13     
9.2    Power of Attorney    14      9.3    Accounts Collection    14     
9.4    Bank Expenses    14

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

          PAGE


--------------------------------------------------------------------------------

     9.5    Bank’s Liability for Collateral    14      9.6    Remedies
Cumulative    15      9.7    Demand Waiver    15 10.    NOTICES    15 11.   
CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER    15 12.    GENERAL PROVISIONS    15
     12.1    Successors and Assigns    15      12.2    Indemnification    15  
   12.3    Time of Essence    16      12.4    Severability of Provision    16  
   12.5    Amendments in Writing; Integration    16      12.6    Counterparts   
16      12.7    Survival    16      12.8    Confidentiality    16     
12.9    Attorneys’ Fees, Costs and Expenses    16 13.    DEFINITIONS    16

 

iii



--------------------------------------------------------------------------------

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”), dated as of October 10,
2003, is by and between SILICON VALLEY BANK (“Bank”), whose address is 3003
Tasman Drive, Santa Clara, California 95054, and facsimile number is (408)
496-2421 and PALMSOURCE, INC., a Delaware corporation (“Borrower”), whose
address is 1240 Crossman Avenue, Sunnyvale, California 94089, and facsimile
number is (408) 400-1810 and provides the terms on which Bank will lend to
Borrower, and Borrower will repay Bank. The parties hereto agree as follows:

 

 

1. DEFINITIONS; ACCOUNTING AND OTHER TERMS

 

Capitalized terms used herein shall have the meanings given to such terms in
Section 13 of this Agreement and in Appendix A hereto. Accounting terms not
defined in this Agreement will be construed following GAAP. Calculations and
determinations must be made following GAAP. The term “financial statements”
includes the notes and schedules thereto. The terms “including” and “includes”
always mean “including (or includes) without limitation,” in this or any Loan
Document.

 

 

2. LOAN AND TERMS OF PAYMENT

 

2.1    Promise to Pay.    Borrower promises to pay Bank the unpaid principal
amount of all Advances and interest on the unpaid principal amount of the
Advances.

 

2.1.1    Advances.

 

(a)    Bank will make Advances not exceeding the lesser of (i) the Committed
Revolving Line minus (A) the outstanding principal balance of the Advances minus
(B) the amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit) minus (C) the FX Reserve, and minus (D) all
amounts for services utilized for Cash Management Services or (ii) the Borrowing
Base minus (A) the outstanding principal balance of the Advances minus (B) the
amount of all outstanding Letters of Credit (including drawn but unreimbursed
Letters of Credit) minus (C) the FX Reserve, and minus (D) all amounts for
services utilized for Cash Management Services. Amounts borrowed hereunder that
remain available for borrowing under this Agreement may be repaid and reborrowed
prior to the Maturity Date in accordance with Section 2.4.

 

(b)    To obtain an Advance, Borrower must notify Bank pursuant to the terms set
forth in Section 2 of Appendix A. Borrower must promptly confirm the
notification by delivering to Bank a Loan Payment/Advance Request Form in the
form of Exhibit B attached hereto (the “Payment/Advance Form”). Bank will credit
Advances to Borrower’s deposit account maintained with Bank, account number
3300404720 (the “Designated Deposit Account”). Bank may make Advances under this
Agreement based on instructions from a Responsible Officer or his or her
designee or without instructions if the Advances are necessary to meet
Obligations which have become due. Bank may rely on any telephone notice given
by a person whom Bank reasonably believes is a Responsible Officer or designee.
Borrower will indemnify Bank for any loss Bank suffers due to such reliance.

 

(c)    The Committed Revolving Line shall terminate on the Maturity Date, and
all Advances are immediately due and payable on the Maturity Date.

 

1



--------------------------------------------------------------------------------

(d)    Bank’s obligation to lend the undisbursed portion of the Committed
Revolving Line will be suspended if, (i) Bank determines, based upon information
available to it and in its reasonable judgment, that there is a reasonable
likelihood that Borrower will fail to comply with any financial covenant in
Section 6.7 during the present or any succeeding financial reporting period,
(ii) there is a material impairment in the perfection or priority of Bank’s
security interest in the Collateral or in the value of such Collateral which is
not covered by adequate insurance or (iii) in Bank’s reasonable discretion,
there has been any material adverse deviation by Borrower from the most recent
business plan of Borrower presented to and accepted by Bank prior to the
execution of this Agreement.

 

2.1.2    Letters of Credit Sublimit.

 

(a)    Bank will issue or have issued letters of credit for Borrower’s account
(each, a “Letter of Credit”) not exceeding the lesser of (i) the Committed
Revolving Line minus the sum of (A) all amounts for services utilized under the
Cash Management Services Sublimit, (B) the FX Reserve, and (C) the outstanding
principal balance of the Advances, (ii) the Borrowing Base minus the sum of (A)
all amounts for services utilized under the Cash Management Services Sublimit,
(B) the FX Reserve, and (C) the outstanding principal balance of the Advances,
or (iii) $10,000,000. Each Letter of Credit will have an expiry date of no later
than 180 days after the Maturity Date, but Borrower’s reimbursement obligation
will be secured by cash on terms acceptable to Bank at any time after the
Maturity Date if such Maturity Date is not extended by Bank or if an Event of
Default occurs and continues. Borrower agrees to execute any further
documentation in connection with the Letters of Credit as Bank may reasonably
request.

 

(b)    Prior to or simultaneously with the opening of each Letter of Credit,
Borrower shall pay to Bank Bank’s customary fees in connection with the opening
of a letter of credit (the “Letter of Credit Fees”). The Letter of Credit Fees
shall be paid upon the opening of each Letter of Credit and upon each
anniversary thereof. In addition, Borrower shall pay to Bank, for its own
account, any and all additional issuance, negotiation, processing, transfer or
other fees to the extent and as and when required by the provisions of any
application for Letters of Credit. All Letter of Credit Fees shall be part of
the Obligations.

 

(c)    If any Letter of Credit is drawn upon, such amount shall constitute an
Advance but shall be immediately due and payable. If such amount is not paid
immediately, then the full amount thereof shall accrue interest at the rate set
forth in Section 2.3(a).

 

2.1.3    Foreign Exchange Sublimit.

 

If there is availability under the lesser of (a) the Committed Revolving Line
and (b) the Borrowing Base, then Borrower may enter into foreign exchange
forward contracts with the Bank under which Borrower commits to purchase from or
sell to Bank a set amount of foreign currency more than one Business Day after
the contract date (the “FX Forward Contract”). Bank will subtract ten percent
(10%) of each outstanding FX Forward Contract from the amount available under
the Committed Revolving Line which is a maximum of the lesser of (i) the
Committed Revolving Line minus the sum of (A) all amounts for services utilized
under the Cash Management Services Sublimit, (B) the amount of all outstanding
Letters

 

2



--------------------------------------------------------------------------------

of Credit (including drawn but unreimbursed Letters of Credit), and (C) the
outstanding principal balance of the Advances (without duplication for any drawn
but unreimbursed Letters of Credit), and (ii) the Borrowing Base minus the sum
of (A) all amounts for services utilized under the Cash Management Services
Sublimit, (B) the amount of all outstanding Letters of Credit (including drawn
but unreimbursed Letters of Credit), and (C) the outstanding principal balance
of the Advances (without duplication for any drawn but unreimbursed Letters of
Credit), and (iii) $10,000,000 (the “FX Reserve”). The aggregate amount of FX
Forward Contracts at any one time may not exceed ten (10) times the amount of
the FX Reserve. Bank may terminate the FX Forward Contracts if an Event of
Default occurs.

 

2.1.4    Cash Management Services Sublimit.

 

Borrower may use up to the lesser of (i) the Committed Revolving Line minus the
sum of (A) the face amount of all outstanding Letters of Credit (including drawn
but unreimbursed Letters of Credit), (B) the FX Reserve, and (C) the outstanding
principal balance of the Advances (without duplication for any drawn but
unreimbursed Letters of Credit), (ii) the Borrowing Base minus the sum of (A)
the face amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit), (B) the FX Reserve, and (C) the outstanding
principal balance of the Advances (without duplication for any drawn but
unreimbursed Letters of Credit), and (iii) $10,000,000 (the “Cash Management
Services Sublimit”) for Bank’s Cash Management Services, which may include
merchant services, direct deposit of payroll, business credit card, and check
cashing services identified in various cash management services agreements
related to such services (the “Cash Management Services”). Such aggregate
amounts utilized under the Cash Management Services Sublimit will at all times
reduce the amount otherwise available to be borrowed under the Committed
Revolving Line. Any amounts Bank pays on behalf of Borrower or any amounts that
are not paid by Borrower for any Cash Management Services will be treated as
Advances under the Committed Revolving Line and will accrue interest at the rate
for Advances.

 

2.2    Overadvances.

 

If, at any time, Borrower’s Obligations hereunder exceed in the aggregate the
lesser of (a) the Committed Revolving Line or (b) the Borrowing Base (an
“Overadvance”), Borrower shall immediately pay Bank the excess; provided, that
if such Overadvance is the result of (i) a reduction by Bank in the advance
percentage of the Borrowing Base, (ii) a change by Bank in eligibility standards
for Accounts, or (iii) Bank’s determination in accordance with item (l) of the
definition of “Eligible Accounts” that any Account should not be included in the
Borrowing Base for any reason other than an Insolvency Proceeding to which the
account debtor is a party, Borrower shall pay such excess within twenty-one (21)
days of the Overadvance.

 

2.3    Interest Rate, Payments.

 

2.3.1    Interest Rate.    Advances accrue interest on the outstanding principal
balance thereof at the Interest Rate (as defined in Appendix A hereto). Borrower
may elect to borrow Prime Rate Loans or LIBOR Rate Loans, all as more
particularly set forth in Appendix A hereto. After an Event of Default has
occurred, Obligations shall accrue interest at a rate per annum equal to five
percent (5%) above the rate effective immediately before the Event of

 

3



--------------------------------------------------------------------------------

Default. The Interest Rate applicable to Prime Rate Loans increases or decreases
when the Prime Rate changes. Interest is computed on a 360-day year for the
actual number of days elapsed.

 

2.3.2 Payments.    Interest due on the Advances is payable on the first day of
each month. Bank may debit any of Borrower’s deposit accounts, including the
Designated Deposit Account, for principal and interest payments owing or any
amounts Borrower owes Bank. Bank will promptly notify Borrower when it debits
Borrower’s accounts. These debits are not a set-off. Payments received after
12:00 noon Pacific Time are considered received at the opening of business on
the next Business Day. When a payment is due on a day that is not a Business
Day, the payment is due the next Business Day and additional fees or interest
accrue.

 

2.4    Payments and Prepayments.

 

2.4.1    Revolving Loan Repayment.    Prior to the Maturity Date, the Borrower
may repay the Obligations at any time, without reduction of the Committed
Revolving Line, by delivering to Bank a Payment/Advance Form. Repayment of any
LIBOR Rate Loans shall be subject to the provisions of Appendix A.

 

2.4.2    Optional Prepayment and Termination.    Borrower may, without penalty,
at any time or from time to time, upon irrevocable written notice to Bank
delivered to Bank not later than 12:00 noon Pacific time at least three (3)
Business Days before such prepayment and termination (a “Prepayment Notice”),
prepay the aggregate amount of the Advances and request termination of the
Agreement. Such Prepayment Notice shall specify the date such prepayment is to
be made (which date shall be the date of termination of this Agreement). If a
Prepayment Notice is given by Borrower, Borrower shall make such prepayment, and
such prepayment shall be due and payable on the date specified therein, together
with accrued interest to such date. Upon Bank’s receipt of a Prepayment Notice,
together with payment in full of the Obligations, this Agreement shall
terminate.

 

2.5    Fees.    Borrower will pay:

 

(a)    Loan Fee.    A fully earned, non-refundable loan fee in the amount of
0.50% of the Committed Revolving Line ($75,000), of which $37,500 has already
been received by Bank, on or before the Closing Date (the “Commitment Fee”).

 

(b)    Utilization Fee.    A fee in the amount of 0.50% of the Committed
Revolving Line ($75,000) if any Advances made pursuant to Section 2.1.1(a) of
this Agreement are outstanding for more than three (3) Business Days during a
calendar quarter (the “Utilization Fee”). Such Utilization Fee shall be payable
only one-time even if Advances made pursuant to Section 2.1.1(a) of this
Agreement are outstanding for more than three (3) Business Days during two (2)
or more calendar quarters.

 

(c)    Unused Commitment Fee.    On the first day of each month, a fee equal to
0.25% per annum multiplied by the monthly average of the unused Committed
Revolving Line.

 

4



--------------------------------------------------------------------------------

(d)    Bank Expenses.    All Bank Expenses (including reasonable attorneys’ fees
and expenses) incurred through and after the date of this Agreement upon demand.

 

 

3. CONDITIONS OF LOANS

 

3.1    Condition Precedent to Initial Advance.    Bank’s obligation to make the
initial Advance is subject to the condition precedent that the following have
been satisfied, all in form and substance satisfactory to Bank:

 

(a)    Borrower shall have executed and delivered the Loan Documents;

 

(b)    Borrower shall have delivered the Operating Documents and a good standing
certificate of Borrower from the State of Delaware and the State of California;

 

(c)    Borrower shall have delivered the Corporate Borrowing Resolutions
substantially in the form attached hereto as Exhibit C;

 

(d)    Borrower shall have delivered an executed Account Control Agreement by
and among Borrower, Bank, and any depositary bank (other than Bank) with which
Borrower maintains any deposit account into which any balance sheet cash is
deposited;

 

(e)    Borrower’s counsel shall have delivered an opinion in form and substance
acceptable to Bank;

 

(f)    Bank’s personnel shall have completed an audit of Borrower’s Accounts
prior to the Closing Date with results satisfactory to Bank;

 

(g)    Borrower shall have paid all reasonable costs and fees, including the
Commitment Fee and Bank Expenses, then due; and

 

(h)    Borrower shall have delivered to Bank, in addition to the documents
required in Section 3.2, all documents, certificates, and other assurances that
Bank or its counsel may reasonably request.

 

 

3.2    Conditions Precedent to all Advances.    Bank’s obligation to make each
Advance, including the initial Advance, is subject to the following:

 

(a)    timely receipt of any Payment/Advance Form, a Borrowing Base Certificate
substantially in the form of Exhibit D attached hereto, and any other forms
required pursuant to Appendix A;

 

(b)    the representations and warranties in Section 5 must be materially true
on the date of the Payment/Advance Form and on the effective date of each
Advance and no Event of Default may have occurred and be continuing, or result
from such Advance. Each Advance is Borrower’s representation and warranty on
that date that the representations and warranties of Section 5 remain true; and

 

5



--------------------------------------------------------------------------------

(c)    no condition or circumstance exists such that a Material Adverse Change
is reasonably likely to occur.

 

3.3    Covenant to Deliver.    Borrower agrees (not as a condition but as a
covenant) to deliver to Bank each item required to be delivered to Bank under
this Agreement as a condition to an Advance. Borrower expressly agrees that the
extension of an Advance prior to the receipt by Bank of any such item shall not
constitute a waiver by Bank of Borrower’s obligation to deliver such item, and
any such extension in the absence of a required item shall be in Bank’s sole
discretion.

 

 

4. CREATION OF SECURITY INTEREST

 

4.1    Grant of Security Interest.    Borrower grants Bank a continuing security
interest in all presently existing and later acquired Collateral to secure all
Obligations and performance of each of Borrower’s duties under the Loan
Documents. Any security interest will be a first priority security interest in
the Collateral. If this Agreement is terminated, Bank’s lien and security
interest in the Collateral will continue until Borrower fully satisfies its
Obligations.

 

4.2    Authorization to File; Delivery of Additional Documentation.    Borrower
authorizes Bank to file financing statements without notice to Borrower, with
all appropriate jurisdictions, as Bank deems appropriate, in order to perfect or
protect Bank’s security interest in the Collateral. Borrower shall execute and
deliver to Bank, at the request of Bank, all documents that Bank may reasonably
request, in form satisfactory to Bank, to perfect and continue perfected Bank’s
security interest in the Collateral and in order to fully consummate all of the
transactions contemplated under the Loan Documents.

 

 

5. REPRESENTATIONS AND WARRANTIES    Borrower represents and warrants as
follows:

 

5.1    Due Organization; Organizational Structure; Authorization.    Borrower
and each Subsidiary is duly existing and in good standing in its state of
formation and qualified and licensed to do business in, and in good standing in,
any state in which the conduct of its business or its ownership of property
requires that it be qualified, except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change.

 

Borrower has not changed its state of formation or organizational structure or
type or any organizational number assigned by its jurisdiction of formation.

 

The execution, delivery and performance of the Loan Documents have been duly
authorized, and do not conflict with Borrower’s formation documents, nor
constitute an event of default under any material agreement by which Borrower is
bound. Borrower is not in default under any agreement to which or by which it is
bound in which the default could reasonably be expected to cause a Material
Adverse Change.

 

5.2    Collateral.    Borrower has good title to the Collateral and its owned
Intellectual Property, free of Liens except Permitted Liens. All of Borrower’s
deposit accounts are described on the Schedule. The Accounts are bona fide,
existing obligations, and the service or property has been performed or
delivered to the account debtor or its agent for immediate shipment to and
unconditional acceptance by the account debtor. The Collateral is not in the
possession of any

 

6



--------------------------------------------------------------------------------

third party bailee (such as at a warehouse). In the event that Borrower, after
the date hereof, intends to store or otherwise deliver the Collateral to such a
bailee, then Borrower will receive the prior written consent of Bank and such
bailee must acknowledge in writing that the bailee is holding such collateral
for the benefit of Bank. No Responsible Officer of Borrower has notice of any
actual or imminent Insolvency Proceeding of any account debtor whose accounts
are an Eligible Account. Except for licensed Intellectual Property (including
Intellectual Property owned by Palm Trademark Holding Company, LLC and licensed
to Borrower), Borrower is the sole owner of its Intellectual Property, except
for non-exclusive and exclusive licenses granted to its customers in the
ordinary course of business. Each issued Patent owned by Borrower is valid and
enforceable and no part of the Intellectual Property owned by Borrower has been
judged invalid or unenforceable, in whole or in part, and no claim has been made
that any part of the Intellectual Property owned by Borrower violates the rights
of any third party, except to the extent such claim could not reasonably be
expected to cause a Material Adverse Change. Borrower shall not change the
location of any Collateral without the Bank’s prior written consent.

 

5.3    Litigation.    Except as shown in the Schedule, there are no actions or
proceedings pending or, to the knowledge of Borrower’s Responsible Officers,
threatened by or against Borrower or any Subsidiary in which a likely adverse
decision could reasonably be expected to cause a Material Adverse Change.

 

5.4    No Material Adverse Change in Financial Statements.    All consolidated
financial statements for Borrower, and any Subsidiary, delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations. There has not been any
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Bank that would constitute a
Material Adverse Change.

 

5.5    Solvency.    The fair salable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities; the
Borrower is not left with unreasonably small capital after the transactions in
this Agreement; and Borrower is able to pay its debts (including trade debts) as
they mature.

 

5.6    Regulatory Compliance.    Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company
Act. Borrower is not engaged as one of its important activities in extending
credit for margin stock (under Regulations T and U of the Federal Reserve Board
of Governors). Borrower has complied in all material respects with the Federal
Fair Labor Standards Act. Borrower has not violated any laws, ordinances or
rules, the violation of which could reasonably be expected to cause a Material
Adverse Change. None of Borrower’s or any Subsidiary’s properties or assets has
been used by Borrower or any Subsidiary or, to the best of Borrower’s knowledge,
by previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than legally. Borrower and each Subsidiary has
timely filed all required tax returns and paid, or made adequate provision to
pay, all material taxes, except those being contested in good faith with
adequate reserves under GAAP. Borrower and each Subsidiary has obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all government authorities that are necessary to
continue its business as

 

7



--------------------------------------------------------------------------------

currently conducted, except where the failure to do so could not reasonably be
expected to cause a Material Adverse Change.

 

5.7    Subsidiaries.    Borrower does not own any stock, partnership interest or
other equity securities except for Permitted Investments.

 

5.8    Full Disclosure.    No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Bank
(taken together with all such written certificates and written statements to
Bank) contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
and forecasted results).

 

 

6. AFFIRMATIVE COVENANTS

 

Borrower will do all of the following for so long as Bank has an obligation to
lend, or there are outstanding Obligations:

 

6.1    Designated Senior Indebtedness.    Borrower shall designate the Loan
Documents as “Designated Senior Indebtedness” (as that term is defined in the
Texas Instruments Note), and the Loan Documents shall constitute Designated
Senior Indebtedness for purposes of the Texas Instruments Note.

 

Borrower shall designate the Loan Documents as “Designated Senior Indebtedness”,
or such similar term, in any future convertible note entered into by Borrower
after the date hereof, if such convertible note contains such term or similar
term.

 

6.2    Government Compliance.    Borrower will maintain its and all
Subsidiaries’ legal existence and good standing in its jurisdiction of formation
and maintain qualification in each jurisdiction in which the failure to so
qualify would reasonably be expected to cause a material adverse effect on
Borrower’s business or operations. Borrower will comply, and have each
Subsidiary comply, with all laws, ordinances and regulations to which it is
subject, noncompliance with which could have a material adverse effect on
Borrower’s business or operations or would reasonably be expected to cause a
Material Adverse Change.

 

6.3    Financial Statements, Reports, Certificates.

 

(a)    Borrower will deliver to Bank: (i) as soon as available, but no later
than five (5) days after filing with the Securities Exchange Commission (the
“SEC”), the Borrower’s 10K and 10Q reports, if Borrower is a reporting company;
(ii) as soon as available, but no later than thirty (30) days after the last day
of each month and each quarter, a company prepared consolidated balance sheet
and income statement covering Borrower’s consolidated operations during the
period certified by a Responsible Officer and in a form acceptable to Bank and
prepared consistently with prior interim period statements; (iii) as soon as
available, but no later than ninety (90) days after the last day of Borrower’s
fiscal year, audited consolidated financial statements prepared under GAAP,
consistently applied, together with an unqualified

 

8



--------------------------------------------------------------------------------

opinion on the financial statements from an independent certified public
accounting firm reasonably acceptable to Bank; (iv) as soon as available, but no
later than sixty (60) days after the end of each fiscal year, annual financial
projections in form and substance commensurate with those provided to Borrower’s
board of directors or utilized by Borrower’s executive management, in form and
substance satisfactory to Bank; (v) a prompt report of (A) any legal actions
pending or threatened against Borrower or any Subsidiary that would reasonably
be expected to result in damages or costs to Borrower or any Subsidiary of
$500,000 or more and (B) any event that has occurred or is expected to occur
that is likely to lead to a material breach of any Material License; and (vi)
budgets, sales projections, operating plans or other financial information Bank
reasonably requests.

 

(b)    Borrower will also deliver to Bank a Compliance Certificate with delivery
of the balance sheets and income statements required by Section 6.3(a)(ii)
above.

 

(c)    Within thirty (30) days after the last day of each month and concurrently
with the delivery of a Payment/Advance Form when obtaining an Advance, Borrower
will deliver to Bank a Borrowing Base Certificate, with aged listings of
accounts receivable and accounts payable, deferred revenue schedule and other
reports reasonably satisfactory to Bank to support Advances against Eligible
Scheduled Contract Accounts and Eligible Estimated Contract Accounts.

 

(d)    Borrower will allow Bank to audit Borrower’s Collateral at Borrower’s
expense (not to exceed $5,000 per audit so long as no Event of Default shall
have occurred), and such audit will be satisfactory to Bank. Such audits will be
conducted no more often than once in every six-month period unless an Event of
Default shall have occurred.

 

6.4    Taxes.    Borrower will make, and cause each Subsidiary to make, timely
payment of all material federal, state, and local taxes or assessments (other
than taxes and assessments which Borrower is contesting in good faith, with
adequate reserves maintained in accordance with GAAP) and will deliver to Bank,
on demand, appropriate certificates attesting to the payment.

 

6.5    Insurance.    Borrower will keep its business and the Collateral insured
for risks and in amounts standard for Borrower’s industry, and as Bank may
reasonably request. Insurance policies will be in a form, with companies, and in
amounts that are satisfactory to Bank in Bank’s reasonable discretion. All
property policies will have a lender’s loss payable endorsement showing Bank as
an additional loss payee and all liability policies will show the Bank as an
additional insured and provide that the insurer must give Bank at least twenty
(20) days notice before canceling its policy. At Bank’s request, Borrower will
deliver certified copies of policies and evidence of all premium payments.
Proceeds payable under any policy will, at Bank’s option, be payable to Bank on
account of the Obligations.

 

6.6    Financial Covenants.

 

(a)    Borrower will maintain the following measured on a quarterly basis of at
least the amount set forth below for the applicable period:

 

(i)    Minimum Cumulative Quarterly GAAP Revenue.

 

9



--------------------------------------------------------------------------------

Cumulative Quarters ending

--------------------------------------------------------------------------------

  

Minimum Net Revenue

--------------------------------------------------------------------------------

August 2003

   $11,800,000

November 2003

   $23,500,000

February 2004

   $44,200,000

May 2004

   $60,300,000

August 2004

   $17,200,000

November 2004

   $35,200,000

February 2005

   $61,700,000

May 2005

   $83,300,000

 

(ii)    Maximum Net Loss and Minimum Profitability.    Borrower’s net loss (in
accordance with GAAP and exclusive of expense associated with restricted stock
and the write-off of goodwill) shall not exceed (a) Four Million Dollars
($4,000,000) for the fiscal quarter ending in August 2003, (b) Twelve Million
Four Hundred Thousand Dollars ($12,400,000) for the fiscal quarter ending in
November 2003, (c) Four Hundred Thousand Dollars ($400,000) for the fiscal
quarter ending in February 2004, and (d) Three Million Dollars ($3,000,000) in
each of the fiscal quarters ending in May 2004 and August 2004. Beginning the
November 2004 quarter, Borrower shall achieve a minimum quarterly Net Income in
an amount not less than One Dollar ($1).

 

(b)    Minimum Liquidity Ratio.    At all times when Unrestricted Cash (net of
any outstandings under the Committed Revolving Line (including issued Letters of
Credit)) on deposit at Bank is below (i) $12,500,000 during the period from the
Closing Date to the first anniversary thereof, or (ii) $17,500,000 at any time
thereafter, Borrower will maintain a minimum Liquidity Ratio of 3.0:1.0.

 

6.7    Primary Accounts; Funds with Bank.    Borrower shall maintain with Bank
all of its primary operating accounts and its cash management services.

 

6.8    Registration of Intellectual Property Rights.    Borrower will (a)
protect, defend and maintain the validity and enforceability of the Intellectual
Property owned by it and promptly advise Bank in writing of material
infringements and (b) not allow any Intellectual Property owned by it and
material to Borrower’s business to be abandoned, forfeited or dedicated to the
public without Bank’s written consent.

 

6.9    Use of Proceeds.    Borrower shall use the Advances (including Advances
constituting Letters of Credit) only for its general working capital
requirements.

 

6.10    Account Control Agreements.    Borrower shall deliver to Bank an Account
Control Agreement executed by any institution with which Borrower maintains any
type of deposit or operating account into which balance sheet cash is deposited
immediately upon the opening any such account.

 

6.11    Further Assurances.    Borrower will execute any further instruments and
take further action as Bank reasonably requests to perfect or continue Bank’s
security interest in the Collateral or to effect the purposes of this Agreement.

 

10



--------------------------------------------------------------------------------

7. NEGATIVE COVENANTS

 

Borrower will not do any of the following without Bank’s prior written consent
for so long as Bank has an obligation to lend or there are any outstanding
Obligations:

 

7.1    Dispositions.    Convey, sell, lease, transfer or otherwise dispose of
(collectively “Transfer”), or permit any of its Subsidiaries to Transfer, all or
any part of its business or property, except for (a) Transfers of worn-out or
obsolete equipment, and (b) other Transfers for fair value not exceeding
$500,000 in any fiscal year.

 

7.2    Changes in Business, Ownership, or Business Locations.    Engage in or
permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by Borrower or reasonably related thereto or
have a Change in Control. Borrower will not, without at least thirty (30) days
prior written notice, relocate its chief executive office, add any new offices
or business locations in which Borrower maintains or stores over $500,000 in
Borrower’s assets or property or change its state of incorporation.

 

7.3    Mergers or Acquisitions.    Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person, except where (a) no Event of
Default has occurred and is continuing or would result from such action during
the term of this Agreement, and (b) the value of the transaction does not exceed
25% of the market capitalization of Borrower at the time of the announcement of
such transaction. A Subsidiary may merge or consolidate into another Subsidiary
or into Borrower.

 

7.4    Indebtedness.    Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.

 

7.5    Encumbrance.    Create, incur, or allow any Lien on any of its property
(including its Intellectual Property), or assign or convey any right to receive
income, including the sale of any Accounts, or permit any of its Subsidiaries to
do so, except for Permitted Liens, or permit any Collateral not to be subject to
the first priority security interest granted hereunder.

 

7.6    Distributions; Investments.    Directly or indirectly acquire or own any
Person, or make any Investment in any Person, other than (a) Permitted
Investments, (b) as permitted by Section 7.3(a) above, or otherwise in the
ordinary course of business and in each case only to the extent that an Event of
Default does not exist and would not result, or permit any of its Subsidiaries
to do so; pay any dividends or make any distribution or payment or redeem,
retire or purchase any capital stock.

 

7.7    Transactions with Affiliates.    Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

 

7.8    Subordinated Debt.    Make or permit any payment on any Subordinated
Debt, except under the terms of the Subordinated Debt, or amend any provision to
(a) increase or accelerate payments, (b) increase the interest rate or the
principal amount owing, or (c) to change

 

11



--------------------------------------------------------------------------------

the priority of Bank with respect to the Subordinated Debt, in any document
relating to the Subordinated Debt without Bank’s prior written consent.

 

7.9    Compliance.    Become an “investment company” or a company controlled by
an “investment company,” under the Investment Company Act of 1940 or undertake
as one of its important activities extending credit to purchase or carry margin
stock, or use the proceeds of any Advance for that purpose; fail to meet the
minimum funding requirements of ERISA, permit a Reportable Event or Prohibited
Transaction, as defined in ERISA, to occur; fail to comply with the Federal Fair
Labor Standards Act or violate any other law or regulation, if the violation
could reasonably be expected to have a material adverse effect on Borrower’s
business or operations or would reasonably be expected to cause a Material
Adverse Change, or permit any of its Subsidiaries to do so.

 

 

8. EVENTS OF DEFAULT

 

Any one of the following is an Event of Default:

 

8.1    Payment Default.    If Borrower fails to pay any of the Obligations
within three (3) Business Days after their due date. During the additional
period the failure to cure the default is not an Event of Default (but no
Advance will be made during the cure period);

 

8.2    Covenant Default.    If Borrower does not perform any obligation in
Section 6.6, 6.7 or 6.8 or violates any covenant in Section 7; or

 

If Borrower does not perform or observe any other material term, condition or
covenant in this Agreement, any Loan Documents, or in any agreement between
Borrower and Bank and as to any default under a term, condition or covenant that
can be cured, has not cured the default within ten (10) days after it occurs, or
if the default cannot be cured within ten (10) days or cannot be cured after
Borrower’s attempts within such ten (10) day period, and the default may be
cured within a reasonable time, then Borrower has an additional period (of not
more than thirty (30) days) to attempt to cure the default. During the
additional time, the failure to cure the default is not an Event of Default (but
no Advances will be made during the cure period);

 

8.3    Material Adverse Change.    If there (a) occurs a material adverse change
in the business, operations, or condition (financial or otherwise) of the
Borrower, or (b) is a termination of the Palm License or (c) is a material
impairment of the priority of Bank’s security interests in the Collateral;

 

8.4    Attachment.    If any material portion of Borrower’s assets is attached,
seized, levied on, or comes into possession of a trustee or receiver and the
attachment, seizure or levy is not removed in ten (10) days, or if Borrower is
enjoined, restrained, or prevented by court order from conducting a material
part of its business or if a judgment or other claim becomes a Lien on a
material portion of Borrower’s assets, or if a notice of lien, levy, or
assessment is filed against any of Borrower’s assets by any government agency
and not paid within ten (10) days after Borrower receives notice. These are not
Events of Default if stayed or if a bond is posted pending contest by Borrower
(but no Advances will be made during the cure period);

 

12



--------------------------------------------------------------------------------

8.5    Insolvency.    If Borrower becomes insolvent or if Borrower begins an
Insolvency Proceeding or an Insolvency Proceeding is begun against Borrower and
not dismissed or stayed within thirty (30) days (but no Advances will be made
before any Insolvency Proceeding is dismissed);

 

8.6    Other Agreements.    If (a) there is a default in any agreement between
Borrower and a third party that gives the third party the right to accelerate
any Indebtedness exceeding $500,000 or that could cause a Material Adverse
Change or (b) any holder of the Texas Instruments Note exercises its right to
require the Borrower to repurchase all or any portion of the Texas Instruments
Note pursuant to Section 2 of the Texas Instruments Note in excess of $500,000;

 

8.7    Failure to Complete Spin-Off.    If Borrower shall have failed to
complete its spin-off from Palm by December 31, 2003, under substantially the
same terms as previously conveyed to Bank including, without limitation, the
receipt of a net equity contribution from Palm of not less than Eleven Million
Dollars ($11,000,000);

 

8.8    Judgments.    If a money judgment(s) in the aggregate of at least
$500,000 (not covered by insurance) is rendered against Borrower and is
unsatisfied and unstayed for thirty (30) days (but no Advances will be made
before the judgment is stayed or satisfied); or

 

8.9    Misrepresentations.    If Borrower or any Person acting for Borrower
makes any material misrepresentation or material misstatement now or later in
any warranty or representation in this Agreement or in any writing delivered to
Bank or to induce Bank to enter this Agreement or any Loan Document.

 

 

9. BANK’S RIGHTS AND REMEDIES

 

9.1    Rights and Remedies.    When an Event of Default occurs and continues
Bank may, without notice or demand, do any or all of the following:

 

(a)    Declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);

 

(b)    Stop advancing money or extending credit for Borrower’s benefit under
this Agreement or under any other agreement between Borrower and Bank;

 

(c)    Settle or adjust disputes and claims directly with account debtors for
amounts, on terms and in any order that Bank considers advisable;

 

(d)    Make any payments and do any acts it considers necessary or reasonable to
protect its security interest in the Collateral. Borrower will assemble the
Collateral if Bank requires and make it available as Bank designates. Bank may
enter premises where the Collateral is located, take and maintain possession of
any part of the Collateral, and pay, purchase, contest, or compromise any Lien
which appears to be prior or superior to its security interest and pay all
expenses incurred. Borrower grants Bank a license to enter and occupy any of its
premises, without charge, to exercise any of Bank’s rights or remedies;

 

13



--------------------------------------------------------------------------------

(e) Apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;

 

(f) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is granted a non-exclusive,
royalty-free license or other right to use, without charge, Borrower’s labels,
Patents, Copyrights, Mask Works, rights of use of any name, trade secrets, trade
names, Trademarks, service marks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements inure to Bank’s benefit, subject to the
terms of any such licenses and agreements by which Borrower is bound; and

 

(g) Dispose of the Collateral according to the Code.

 

9.2    Power of Attorney.    Effective only when an Event of Default occurs and
continues, Borrower irrevocably appoints Bank as its lawful attorney to: (a)
endorse Borrower’s name on any checks or other forms of payment or security; (b)
sign Borrower’s name on any invoice or bill of lading for any Account or drafts
against account debtors, (c) make, settle, and adjust all claims under
Borrower’s insurance policies; (d) settle and adjust disputes and claims about
the Accounts directly with account debtors, for amounts and on terms Bank
determines reasonable; and (e) transfer the Collateral into the name of Bank or
a third party as the Code permits. Bank may exercise the power of attorney to
sign Borrower’s name on any documents necessary to perfect or continue the
perfection of any security interest regardless of whether an Event of Default
has occurred. Bank’s appointment as Borrower’s attorney in fact, and all of
Bank’s rights and powers, coupled with an interest, are irrevocable until all
Obligations have been fully repaid and performed and Bank’s obligation to
provide Advances terminates.

 

9.3    Accounts Collection.    When an Event of Default occurs and continues,
Bank may notify any Person owing Borrower money of Bank’s security interest in
the funds and verify the amount of the Account. Borrower must collect all
payments in trust for Bank and, if requested by Bank, immediately deliver the
payments to Bank in the form received from the account debtor, with proper
endorsements for deposit.

 

9.4    Bank Expenses.     If Borrower fails to pay any amount or furnish any
required proof of payment to third persons, Bank may make all or part of the
payment or obtain insurance policies required in Section 6.5, and take any
action under the policies Bank deems prudent. Any amounts paid by Bank are Bank
Expenses and immediately due and payable, bearing interest at the then
applicable rate and secured by the Collateral. No payments by Bank are deemed an
agreement to make similar payments in the future or Bank’s waiver of any Event
of Default.

 

9.5    Bank’s Liability for Collateral.    If Bank complies with reasonable
banking practices and the Code, it is not liable for: (a) the safekeeping of the
Collateral; (b) any loss or damage to the Collateral; (c) any diminution in the
value of the Collateral; or (d) any act or default of any carrier, warehouseman,
bailee, or other person. Borrower bears all risk of loss, damage or destruction
of the Collateral.

 

14



--------------------------------------------------------------------------------

9.6    Remedies Cumulative.    Bank’s rights and remedies under this Agreement,
the Loan Documents, and all other agreements are cumulative. Bank has all rights
and remedies provided under the Code, by law, or in equity. Bank’s exercise of
one right or remedy is not an election, and Bank’s waiver of any Event of
Default is not a continuing waiver. Bank’s delay is not a waiver, election, or
acquiescence. No waiver is effective unless signed by Bank and then is only
effective for the specific instance and purpose for which it was given.

 

9.7    Demand Waiver.    Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.

 

 

10.    NOTICES

 

All notices or demands by any party about this Agreement or any other related
agreement must be in writing and be personally delivered or sent by an overnight
delivery service, by certified mail, postage prepaid, return receipt requested,
or by facsimile (with confirmation of receipt) to the addresses set forth at the
beginning of this Agreement. A party may change its notice address by giving the
other party written notice.

 

 

11.    CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Santa Clara County, California.

 

BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

 

12. GENERAL PROVISIONS

 

12.1    Successors and Assigns.    This Agreement binds and is for the benefit
of the successors and permitted assigns of each party. Borrower may not assign
this Agreement or any rights under it without Bank’s prior written consent which
may be granted or withheld in Bank’s discretion. Bank has the right, without the
consent of or notice to Borrower, to sell, transfer, negotiate, or grant
participation in all or any part of, or any interest in, Bank’s obligations,
rights and benefits under this Agreement.

 

12.2    Indemnification.    Borrower will indemnify, defend and hold harmless
Bank and its officers, employees, and agents against: (a) all obligations,
demands, claims, and liabilities asserted by any other party in connection with
the transactions contemplated by the Loan Documents; and (b) all losses or Bank
Expenses incurred, or paid by Bank from, following, or consequential to
transactions between Bank and Borrower (including reasonable attorneys fees and
expenses), except with respect to (a) and (b) above, for losses caused by Bank’s
bad faith, gross negligence or willful misconduct.

 

15



--------------------------------------------------------------------------------

12.3    Time of Essence.    Time is of the essence for the performance of all
obligations in this Agreement.

 

12.4    Severability of Provision.    Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.

 

12.5    Amendments in Writing; Integration.    All amendments to this Agreement
must be in writing and signed by Borrower and Bank. This Agreement represents
the entire agreement about this subject matter, and supersedes prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Agreement merge into this Agreement and the Loan
Documents.

 

12.6    Counterparts.    This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, are an original, and all taken together, constitute
one Agreement.

 

12.7    Survival.    All covenants, representations and warranties made in this
Agreement continue in full force while any Obligations remain outstanding. The
obligations of Borrower in Section 12.2 to indemnify Bank will survive until all
statutes of limitations for actions that may be brought against Bank have run.

 

12.8    Confidentiality.    In handling any confidential information, Bank will
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made (a) to Bank’s
subsidiaries or affiliates in connection with their business with Borrower, (b)
to prospective transferees or purchasers of any interest in the loans (provided,
however, Bank shall use commercially reasonable efforts in obtaining such
prospective transferee or purchasers agreement of the terms of this provision),
(c) as required by law, regulation, subpoena, or other order, (d) as required in
connection with Bank’s examination or audit, and (e) as Bank considers
appropriate exercising remedies under this Agreement. Confidential information
does not include information that either: (x) is in the public domain or in
Bank’s possession when disclosed to Bank, or becomes part of the public domain
after disclosure to Bank; or (y) is disclosed to Bank by a third party, if Bank
does not know that the third party is prohibited from disclosing the
information.

 

12.9    Attorneys’ Fees, Costs and Expenses.    In any action or proceeding
between Borrower and Bank arising out of the Loan Documents, the prevailing
party will be entitled to recover its reasonable attorneys’ fees and other
reasonable costs and expenses incurred, in addition to any other relief to which
it may be entitled.

 

 

13. DEFINITIONS

 

In this Agreement:

 

“Account Control Agreement” is an account control agreement, in form and
substance satisfactory to Bank, executed and delivered by Borrower, Bank, and
all applicable depositary institutions, with respect to Borrower’s deposit or
operating accounts, or applicable securities intermediaries, with respect to
Borrower’s securities accounts.

 

16



--------------------------------------------------------------------------------

“Accounts” are all existing and later arising accounts, contract rights, and
other obligations owed Borrower in connection with its sale or lease of goods
(including licensing software and other technology) or provision of services,
all credit insurance, guaranties, other security and all merchandise returned or
reclaimed by Borrower and Borrower’s Books relating to any of the foregoing.

 

“Advance” or “Advances” is a loan advance (or advances) under the Committed
Revolving Line, including Advances used to issue or fund Letters of Credit, the
FX Reserve or Cash Management Services.

 

“Affiliate” of a Person is a Person that owns or controls directly or indirectly
the Person, any Person that controls or is controlled by or is under common
control with the Person, and each of that Person’s senior executive officers,
directors, partners and, for any Person that is a limited liability company,
that Person’s managers and members.

 

“Bank Expenses” are all audit fees and expenses and reasonable costs and
expenses (including reasonable attorneys’ fees and expenses) for preparing,
negotiating, administering, defending and enforcing the Loan Documents
(including appeals or Insolvency Proceedings).

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
records regarding Borrower’s assets or liabilities, the Collateral, business
operations or financial condition and all computer programs or discs or any
equipment containing the information.

 

“Borrowing Base” is (a) 80% of Eligible Domestic Accounts plus (b) 80% of
Eligible Foreign Accounts plus (c) 100% of Eligible Estimated Contract Accounts
plus (d) 100% of Eligible Scheduled Contract Accounts, as each is determined by
Bank from Borrower’s most recent Borrowing Base Certificate; provided, however,
that Bank may lower the advance percentage of the Borrowing Base after
performing an audit of Borrower’s Collateral.

 

“Cash Equivalents” means (a) securities issued or unconditionally guaranteed or
insured by the United States Government or any agency or any State thereof and
backed by the full faith and credit of the United States or such State having
maturities of not more than one (1) year from the date of acquisition; (b)
certificates of deposit, time deposits, Eurodollar time deposits, repurchase
agreements, reverse repurchase agreements or bankers’ acceptances, having in
each case a tenor of not more than one (1) year, issued by any lender, or by any
nationally or state chartered commercial bank or any branch or agency of a
foreign bank licensed to conduct business in the United States having combined
capital and surplus of not less than $100,000,000 whose short term securities
are rated at least A-1 by Standard & Poor’s Rating Group and P-1 by Moody’s
Investors Service, Inc.; (c) commercial paper of an issuer rated at least A-1 by
Standard & Poor’s Rating Group or P-1 by Moody’s Investors Service, Inc. and in
either case having a tenor of not more than two hundred and seventy (270) days;
and (d) money market funds at least ninety-five percent (95.0%) of the assets of
which constitute Cash Equivalents of the kinds described in clauses (a) through
(c) of this definition.

 

“Cash Management Services” are defined in Section 2.1.4.

 

“Change in Control” is a transaction in which any “person” or “group” (within
the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act of
1934) becomes the

 

17



--------------------------------------------------------------------------------

“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934), directly or indirectly, of a sufficient number of shares of all
classes of stock then outstanding of Borrower ordinarily entitled to vote in the
election of directors, empowering such “person” or “group” to elect a majority
of the board of directors of Borrower, who did not have such power before such
transaction.

 

“Closing Date” is the date of this Agreement.

 

“Code” is the Uniform Commercial Code in effect in any applicable jurisdiction.

 

“Collateral” is the property described on Exhibit A.

 

“Committed Revolving Line” is an Advance up to the aggregate principal amount of
$15,000,000.

 

“Compliance Certificate” is a Compliance Certificate signed by a Responsible
Officer in substantially the same form of Exhibit E attached hereto.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
the guarantee or other support arrangement.

 

“Copyrights” are all copyright rights, applications or registrations and like
protections in each work or authorship or derivative work, whether published or
not (whether or not it is a trade secret) now or later existing, created,
acquired or held.

 

“Copyright License” means any agreement, whether in written or electronic form,
in which Borrower now holds or hereafter acquires any interest, granting any
right in or to any Copyright or Copyright registration (whether Borrower is the
licensee or the licensor thereunder) including, without limitation, licenses
pursuant to which Borrower has obtained the exclusive right to use a copyright
owned by a third party.

 

“Current Liabilities” are the amounts that under GAAP should be included on that
date as current liabilities on Borrower’s consolidated balance sheet together
with all outstanding indebtedness hereunder, including any issued Letters of
Credit.

 

“Deferred Revenue” is all amounts received in advance of performance and not yet
recognized as revenue.

 

18



--------------------------------------------------------------------------------

“Eligible Accounts” are Accounts in the ordinary course of Borrower’s business
that meet all Borrower’s representations and warranties in Section 5; provided,
that Bank may change eligibility standards by giving Borrower notice thereof.
Unless Bank agrees otherwise in writing, Eligible Accounts will not include:

 

(a)    Accounts against which Bank does not have a perfected, first priority
security interest;

 

(b)    Accounts that the account debtor has not paid within 90 days of invoice
date;

 

(c)    Accounts for an account debtor, 50% or more of whose Accounts have not
been paid within 90 days of invoice date;

 

(d)    Accounts with credit balances over 90 days from invoice date;

 

(e)    Accounts for an account debtor, including Affiliates (but excluding
Palm), whose total obligations to Borrower exceed 30% of all Accounts, for the
amounts that exceed that percentage, unless the Bank approves otherwise in
writing;

 

(f)    Accounts for which the account debtor does not have its principal place
of business in the United States except for Eligible Foreign Accounts;

 

(g)    Accounts for which the account debtor is a federal, state or local
government entity or any department, agency, or instrumentality and against
which Bank’s security interest has not been perfected under the Assignment of
Claims Act;

 

(h)    Accounts for which Borrower owes the account debtor, but only up to the
amount owed (sometimes called “contra” accounts, accounts payable, customer
deposits or credit accounts);

 

(i)    Accounts for demonstration or promotional equipment, or in which goods
are consigned, sales guaranteed, sale or return, sale on approval, bill and
hold, or other terms if account debtor’s payment may be conditional;

 

(j)    Accounts for which the account debtor is Borrower’s Affiliate, officer,
employee, or agent;

 

(k)    Accounts in which the account debtor disputes liability or makes any
claim and Bank believes there may be a basis for dispute (but only up to the
disputed or claimed amount), or if the Account Debtor is subject to an
Insolvency Proceeding, or becomes insolvent, or goes out of business;

 

(l)    Accounts for which Bank reasonably determines collection to be doubtful,
or the Account debtor to be an unacceptable business risk; or

 

(m)    The amount received on behalf of any Account constituting Deferred
Revenue.

 

19



--------------------------------------------------------------------------------

“Eligible Domestic Accounts” are Eligible Accounts other than Eligible Foreign
Accounts, Eligible Estimated Contract Accounts or Eligible Scheduled Contract
Accounts.

 

“Eligible Estimated Contract Accounts” are Eligible Accounts, the account
debtors of which are Palm, Sony, and any other entities determined by Bank, but
only to the extent that such Accounts are not included in the Borrowing Base as
Eligible Domestic Accounts, Eligible Foreign Accounts, or Eligible Scheduled
Contract Accounts, which meet all of Borrower’s representations and warranties
in Section 5 and satisfy the following: such Account is equal to or greater than
six (6) times the average monthly collections from such account debtor during
the previous three (3) months. True-up payments for minimum contract obligations
and payments for services not included in contractual license obligations will
be excluded from the calculation.

 

“Eligible Foreign Accounts” are otherwise Eligible Accounts, the account debtors
of which do not have their principal place of business in the United States, but
only to the extent that such foreign Accounts meet all of Borrower’s
representations and warranties in Section 5 and satisfy the following
conditions:

 

(a)    such Accounts are backed by letters of credit advised through and
acceptable to Bank in its sole discretion; or

 

(b)    such Accounts are covered by a foreign credit insurance policy acceptable
to Bank in its sole discretion, and Bank is named as the beneficiary thereunder;
provided, that, for purposes of calculating the Borrowing Base, the amount of
such Account shall be reduced by the amount of the applicable insurance
deductible.

 

“Eligible Scheduled Contract Accounts” are Eligible Accounts, the account
debtors of which are Handspring and any other entities determined by Bank, but
only to the extent that such Accounts are not included in the Borrowing Base as
Eligible Domestic Accounts, Eligible Foreign Accounts, or Eligible Estimated
Contract Accounts, which meet all Borrower’s representations and warranties in
Section 5, and which contain terms pursuant to which such Accounts shall be due
and payable within 180 days from the date Borrower delivers a Borrowing Base
Certificate to Bank.

 

“ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.

 

“FX Forward Contract” is defined in Section 2.1.3.

 

“FX Reserve” is defined in Section 2.1.3.

 

“GAAP” is generally accepted accounting principles.

 

“Guarantor” is any present or future guarantor of the Obligations.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and (d)
Contingent Obligations.

 

20



--------------------------------------------------------------------------------

“Insolvency Proceeding” are proceedings by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” is:

 

(a)    Copyrights, Trademarks, Patents, and Mask Works including amendments,
renewals, extensions, and all licenses or other rights to use and all license
fees and royalties from the use;

 

(b)    Any trade secrets and any intellectual property rights in computer
software and computer software products now or later existing, created, acquired
or held; and

 

(c)    All design rights which may be available to Borrower now or later
created, acquired or held.

 

“Inventory” is present and future inventory in which Borrower has any interest,
including merchandise, raw materials, parts, supplies, packing and shipping
materials, work in process and finished products intended for sale or lease or
to be furnished under a contract of service, of every kind and description now
or later owned by or in the custody or possession, actual or constructive, of
Borrower, including inventory temporarily out of its custody or possession or in
transit and including returns on any accounts or other proceeds (including
insurance proceeds) from the sale or disposition of any of the foregoing and any
documents of title.

 

“Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

 

“Letter of Credit” is defined in Section 2.1.2.

 

“Letter of Credit Fees” is defined in Section 2.1.2.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests, whether in-bound or out-bound, whether in
written or electronic form, now or hereafter owned or acquired or received by
Borrower or in which Borrower now holds or hereafter acquires or receives any
right or interest, and shall include any renewals or extensions of any of the
foregoing thereof.

 

“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

 

“Liquidity Ratio” means the ratio of (i) Unrestricted Cash plus Eligible
Domestic Accounts to (ii) accounts payable plus amounts outstanding to Bank
under this Agreement or otherwise and including the face amount of issued but
undrawn Letters of Credit.

 

“Loan Documents” are, collectively, this Agreement, any note, or notes or
guaranties executed by Borrower or Guarantor, any pledge agreements, the
Negative Pledge Agreement, any Account Control Agreements, and any other present
or future agreement between Borrower

 

21



--------------------------------------------------------------------------------

or for the benefit of Bank in connection with this Agreement, all as amended,
extended or restated.

 

“Mask Works” are all mask works or similar rights available for the protection
of semiconductor chips, now owned or later acquired.

 

“Material Adverse Change” has the meaning set forth in Section 8.3 hereof.

 

“Material License” is any License where Borrower’s obligations or forecast
revenues exceed $2,000,000 annually.

 

“Maturity Date” is October 10, 2005.

 

“Negative Pledge Agreement” means that certain Negative Pledge Agreement
executed by and between Borrower and Bank dated October 10, 2003.

 

“Net Income” means, as calculated (in accordance with GAAP) on a consolidated
basis for Borrower and its consolidated Subsidiaries for any period as at any
date of determination, the net income (or loss), after provision for taxes, of
Borrower and its Subsidiaries for such period taken as a single accounting
period.

 

“Obligations” are debts, principal, interest, Bank Expenses and other amounts
Borrower owes Bank now or later, including cash management services, letters of
credit and foreign exchange contracts, if any and including interest accruing
after Insolvency Proceedings begin and debts, liabilities, or obligations of
Borrower assigned to Bank.

 

“Operating Documents” shall mean the Borrower’s certificate of incorporation, as
currently filed with and certified by the Secretary of State of the State of
Delaware, and its bylaws in current form, each with all current modifications
and amendments thereto.

 

“Palm” means Palm, Inc.

 

“Palm License” means that certain Amended and Restated Software License
Agreement by and among PalmSource, Inc, Palm Platform Overseas Limited, Palm
Ireland Investment and Palm executed on June 4, 2003 and effective as of
December 3, 2001.

 

“Patents” are patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same.

 

“Patent License” means any agreement, whether in written or electronic form, in
which Borrower now holds or hereafter acquires any interest, granting any right
with respect to any invention on which a Patent is in existence (whether
Borrower is the licensee or the licensor thereunder).

 

“Permitted Indebtedness” is:

 

(a)    Borrower’s Indebtedness to Bank under this Agreement or any other Loan
Document;

 

22



--------------------------------------------------------------------------------

(b)    Indebtedness existing on the Closing Date and shown on the Schedule;

 

(c)    Indebtedness in an amount not to exceed $15,000,000 in favor of (i) Palm
or (ii) Texas Instruments Incorporated pursuant to that certain 5% Convertible
Subordinated Note Due 2006 (the “Texas Instruments Note”);

 

(d)    Subordinated Debt;

 

(e)    Indebtedness to trade creditors incurred in the ordinary course of
business;

 

(f)    Indebtedness secured by Permitted Liens, and

 

(g)    Indebtedness incurred in the extension, renewal or refinancing of
Permitted Indebtedness described in (a) through (c), but the principal amount of
the Indebtedness may not increase.

 

“Permitted Investments” are:

 

(a)    Investments shown on the Schedule and existing on the Closing Date;

 

(b)    (i)    marketable direct obligations issued or unconditionally guaranteed
by the United States or its agency or any State maturing within 1 year from its
acquisition, (ii) commercial paper maturing no more than 1 year after its
creation and having the highest rating from either Standard & Poor’s Corporation
or Moody’s Investors Service, Inc., and (iii) Bank’s certificates of deposit
issued maturing no more than 1 year after issue; and

 

(c)    Other Investments not in excess of $500,000 in the aggregate.

 

“Permitted Liens” are:

 

(a)    Liens existing on the Closing Date and shown on the Schedule or arising
under this Agreement or other Loan Documents;

 

(b)    Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, if they have no priority over any of
Bank’s security interest;

 

(c)    Licenses or sublicenses granted in the ordinary course of Borrower’s
business and any interest or title of a licensor or under any license or
sublicense, if the licenses and sublicenses permit granting Bank a security
interest;

 

(d)    Leases or subleases granted in the ordinary course of Borrower’s
business, including in connection with Borrower’s leased premises or leased
property; and

 

23



--------------------------------------------------------------------------------

(e)    Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c) of the definition of
Permitted Indebtedness, but any extension, renewal or replacement Lien must be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness may not increase.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company association, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Responsible Officer” is each of the Chief Executive Officer, the President, the
Chief Financial Officer and the Controller of Borrower.

 

“Schedule” is the Borrower Profile for PalmSource, Inc. dated October 10, 2003
and any attached schedule of exceptions.

 

“Subordinated Debt” is debt incurred by Borrower subordinated to Borrower’s
indebtedness owed to Bank and which is reflected in a written agreement in a
manner and form acceptable to Bank in its sole discretion and approved by Bank
in writing.

 

“Subsidiary” is for any Person, or any other business entity of which more than
50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by the Person or one or more Affiliates of the Person.

 

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, and current portion Subordinated Debt allowed to be paid, but
excluding all other Subordinated Debt.

 

“Trademarks” are trademark and servicemark rights, registered or not,
applications to register and registrations and like protections, and the entire
goodwill of the business of Assignor connected with the trademarks.

 

“Trademark License” means any agreement, whether in written or electronic form,
in which Borrower now holds or hereafter acquires any interest, granting any
right in and to any Trademark or Trademark registration (whether Borrower is the
licensee or the licensor thereunder).

 

“Unrestricted Cash” is Borrower’s consolidated, unrestricted cash and short-term
cash equivalents on deposit in the United States in the name of Borrower or any
of its domestic Subsidiaries, as represented on Borrower’s monthly balance
sheet.

 

[Signature page follows.]

 

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first set forth above.

 

BORROWER:

 

PALMSOURCE, INC.

 

 

 

By:    /s/  Albert J. Wood

 

Printed Name:     Albert J. Wood

 

Title:    Chief Financial Officer

 

 

 

BANK:

 

SILICON VALLEY BANK

 

 

 

By:     /s/ Maria Fischer Leaf

 

Printed Name:    Maria Fischer Leaf

 

Title:    Sr. Vice President

 

 

1



--------------------------------------------------------------------------------

APPENDIX A

 

LIBOR SUPPLEMENT

 

1.    Definitions.

 

“Business Day” means a day of the year (a) that is not a Saturday, Sunday or
other day on which banks in the State of California or the City of London are
authorized or required to close and (b) on which dealings are carried on in the
interbank market in which Bank customarily participates.

 

“Interest Period” means for each LIBOR Rate Loan, a period of approximately one,
two or three months as the Borrower may elect, provided that the last day of an
Interest Period for a LIBOR Rate Loan shall be determined in accordance with the
practices of the LIBOR interbank market as from time to time in effect,
provided, further, in all cases such period shall expire not later than the
applicable Maturity Date.

 

“Interest Rate” shall mean as to: (a) Prime Rate Loans, (i) a rate equal to the
Prime Rate if Advances are outstanding less than three (3) Business Days per
quarter, or (ii) a rate equal to the Prime Rate plus 1.75% per annum if Advances
are outstanding three (3) Business Days or more in any quarter, but in no event
less than 4.25%; and (b) LIBOR Rate Loans, a rate of 4.75% per annum in excess
of the LIBOR Rate (based on the LIBOR Rate applicable for the Interest Period
selected by the Borrower).

 

“LIBOR Base Rate” means, for any Interest Period for a LIBOR Rate Loan, the rate
of interest per annum determined by Bank to be the per annum rate of interest as
which deposits in United States Dollars are offered to Bank in the London
interbank market in which Bank customarily participates at 11:00 a.m. (local
time in such interbank market) two (2) Business Days before the first day of
such Interest Period for a period approximately equal to such Interest Period
and in an amount approximately equal to the amount of such Loan.

 

“LIBOR Rate” shall mean, for any Interest Period for a LIBOR Rate Loan, a rate
per annum (rounded upwards, if necessary, to the nearest 1/16 of 1%) equal to
(a) the LIBOR Base Rate for such Interest Period divided by (b) 1 minus the
Reserve Requirement for such Interest Period.

 

“LIBOR Rate Loans” means any Advances made or a portion thereof on which
interest is payable based on the LIBOR Rate in accordance with the terms hereof.

 

“Prime Rate” means the variable rate of interest per annum, most recently
announced by Bank as its “prime rate,” whether or not such announced rate is the
lowest rate available from Bank, and, in any event, shall not be less than four
and one-quarter percent (4.25%) per annum. The interest rate applicable to the
Prime Rate Loans shall change on each date there is a change in the Prime Rate.

 

“Prime Rate Loans” means any Advances made or a portion thereof on which
interest is payable based on the Prime Rate in accordance with the terms hereof.

 

1



--------------------------------------------------------------------------------

“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Loan Agreement in United States federal, state or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives or requests applying to a class of
lenders including Bank of or under any United States federal or state, or any
foreign, laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

 

“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of “LIBOR Base Rate” or
(b) any category of extensions of credit or other assets which include Loans.

 

2.    Requests for Loans.    Each LIBOR Rate Loan shall be made upon the
irrevocable written request of Borrower received by Bank not later than 11 :00
a.m. (Santa Clara, California time) on the Business Day three (3) Business Days
prior to the date such Loan is to be made. Each such notice shall specify the
date such Loan is to be made, which day shall be a Business Day; the amount of
such Loan, the Interest Period for such Loan, and comply with such other
requirements as Bank determines are reasonable or desirable in connection
therewith.

 

Each written request for a LIBOR Rate Loan shall be in the form of a LIBOR Rate
Loan Borrowing Certificate as set forth on Exhibit A attached hereto, which
shall be duly executed by the Borrower.

 

Each Prime Rate Loan shall be made upon the irrevocable written request of
Borrower received by Bank not later than 11:00 a.m. (Santa Clara, California
time) on the Business Day one (1) Business day prior to the date such Loan is to
be made. Each such notice shall specify the date such Loan is to be made, which
day shall be a Business Day and the amount of such Loan, and comply with such
other requirements as Bank determines are reasonable or desirable in connection
therewith.

 

 

3.    Conversion/Continuation of Loans.

 

  (a)

Borrower may from time to time submit in writing a request that Prime Rate Loans
be converted to LIBOR Rate Loans or that any existing LIBOR Rate Loans continue
for an additional Interest Period. Such request shall specify the amount of the
Prime Rate Loans which will constitute LIBOR Rate Loans (subject to the limits
set forth below) and the Interest Period to be applicable to such LIBOR Rate
Loans. Each written request for a conversion to a LIBOR Rate Loan or a
continuation of a LIBOR Rate Loan shall be substantially in the form of a LIBOR
Rate Conversion/Continuation Certificate as set forth on Exhibit B to this
Supplement which shall be duly executed by the Borrower. Subject to the terms
and conditions contained herein, three (3) Business Days after Bank’s receipt of

 

2



--------------------------------------------------------------------------------

 

such a request from Borrower, such Prime Rate Loans shall be converted to LIBOR
Rate Loans or such LIBOR Rate Loans shall continue, as the case may be provided
that:

 

  (i) no Event of Default or event which with notice or passage of time or both
would constitute an Event of Default exists;

 

  (ii) no party hereto shall have sent any notice of termination of this
Supplement or of the Loan Agreement;

 

  (iii) Borrower shall have complied with such customary procedures as Bank has
established from time to time for Borrower’s requests for LIBOR Rate Loans;

 

  (iv) the amount of a LIBOR Rate Loan shall be $1,000,000 or such greater
amount which is an integral multiple of $100,000; and

 

  (v) Bank shall have determined that the Interest Period or LIBOR Rate is
available to Bank which can be readily determined as of the date of the request
for such LIBOR Rate Loan.

 

Any request by Borrower to convert Prime Rate Loans to LIBOR Rate Loans or
continue any existing LIBOR Rate Loans shall be irrevocable. Notwithstanding
anything to the contrary contained herein, Bank shall not be required to
purchase United States Dollar deposits in the London interbank market or other
applicable LIBOR Rate market to fund any LIBOR Rate Loans, but the provisions
hereof shall be deemed to apply as if Bank had purchased such deposits to fund
the LIBOR Rate Loans.

 

  (b) Any LIBOR Rate Loans shall automatically convert to Prime Rate Loans upon
the last day of the applicable Interest Period, unless Bank has received and
approved a complete and proper request to continue such LIBOR Rate Loan at least
three (3) Business Days prior to such last day in accordance with the terms
hereof. Any LIBOR Rate Loans shall, at Bank’s option, convert to Prime Rate
Loans in the event that (i) an Event of Default, or event which with the notice
or passage of time or both would constitute an Event of Default, shall exist,
(ii) this Supplement or the Loan Agreement shall terminate, or (iii) the
aggregate principal amount of the Prime Rate Loans which have previously been
converted to LIBOR Rate Loans, or the aggregate principal amount of existing
LIBOR Rate Loans continued, as the case may be, at the beginning of an Interest
Period shall at any time during such Interest Period exceeds the Committed
Revolving Line. Borrower agrees to pay to Bank, upon demand by Bank (or Bank
may, at its option, charge Borrower’s loan account) any amounts required to
compensate Bank for any loss (including loss of anticipated profits), cost or
expense incurred by such person, as a result of the conversion of LIBOR Rate
Loans to Prime Rate Loans pursuant to any of the foregoing.

 

3



--------------------------------------------------------------------------------

  (c) On all Loans, Interest shall be payable by Borrower to Bank monthly in
arrears not later than the first (1st) day of each calendar month at the
applicable Interest Rate.

 

 

4. Additional Requirements/Provisions Regarding LIBOR Rate Loans, Etc.

 

  (a) If for any reason (including voluntary or mandatory prepayment or
acceleration), Bank receives all or part of the principal amount of a LIBOR Rate
Loan prior to the last day of the Interest Period for such Loan, Borrower shall
immediately notify Borrower’s account officer at Bank and, on demand by Bank,
pay Bank the amount (if any) by which (i) the additional interest which would
have been payable on the amount so received had it not been received until the
last day of such Interest Period exceeds (ii) the interest which would have been
recoverable by Bank by placing the amount so received on deposit in the
certificate of deposit markets or the offshore currency interbank markets or
United States Treasury investment products, as the case may be, for a period
starting on the date on which it was so received and ending on the last day of
such Interest Period at the interest rate determined by Bank in its reasonable
discretion. Bank’s determination as to such amount shall be conclusive absent
manifest error.

 

  (b) Borrower shall pay to Bank, upon demand by Bank, from time to time such
amounts as Bank may determine to be necessary to compensate it for any costs
incurred by Bank that Bank determines are attributable to its making or
maintaining of any amount receivable by Bank hereunder in respect of any Loans
relating thereto (such increases in costs and reductions in amounts receivable
being herein called “Additional Costs”), in each case resulting from any
Regulatory Change which:

 

  (i) changes the basis of taxation of any amounts payable to Bank under this
Supplement in respect of any Loans (other than changes which affect taxes
measured by or imposed on the overall net income of Bank by the jurisdiction in
which such Bank has its principal office); or

 

  (ii) imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of Bank (including any Loans or any deposits referred to in
the definition of “LIBOR Base Rate”); or

 

  (iii) imposes any other condition affecting this Supplement (or any of such
extensions of credit or liabilities).

 

Bank will notify Borrower of any event occurring after the date of the Loan
Agreement which will entitle Bank to compensation pursuant to this section as
promptly as practicable after it obtains knowledge thereof and determines to
request such compensation. Bank will furnish Borrower with a statement setting
forth the basis and amount of each request by Bank for compensation under this
Section 4. Determinations and allocations by Bank for purposes of this Section 4
of the effect of any Regulatory Change on its costs of maintaining its
obligations to

 

4



--------------------------------------------------------------------------------

make Loans or of making or maintaining Loans or on amounts receivable by it in
respect of Loans, and of the additional amounts required to compensate Bank in
respect of any Additional Costs, shall be conclusive absent manifest error.

 

  (c) Borrower shall pay to Bank, upon the request of Bank, such amount or
amounts as shall be sufficient (in the sole good faith opinion of such Bank) to
compensate it for any loss, costs or expense incurred by it as a result of any
failure by Borrower to borrow a Loan on the date for such borrowing specified in
the relevant notice of borrowing hereunder.

 

  (d) If Bank shall determine that the adoption or implementation of any
applicable law, rule, regulation or treaty regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its
applicable lending office) with any respect or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on capital of Bank or any person or entity controlling Bank (a “Parent”)
as a consequence of its obligations hereunder to a level below that which Bank
(or its Parent) could have achieved but for such adoption, change or compliance
(taking into consideration its policies with respect to capital adequacy) by an
amount deemed by Bank to be material, then from time to time, within fifteen
(15) days after demand by Bank, Borrower shall pay to Bank such additional
amount or amounts as will compensate Bank for such reduction. A statement of
Bank claiming compensation under this Section and setting forth the additional
amount or amounts to be paid to it hereunder shall be conclusive absent manifest
error.

 

  (e) If at any time Bank, in its sole and absolute discretion, determines that:
(i) the amount of the LIBOR Rate Loans for periods equal to the corresponding
Interest Periods are not available to Bank in the offshore currency interbank
markets, or (ii) the LIBOR Rate does not accurately reflect the cost to Bank of
lending the LIBOR Rate Loan, then Bank shall promptly give notice thereof to
Borrower, and upon the giving of such notice Banks obligation to make the LIBOR
Rate Loans shall terminate, unless Bank and the Borrower agree in writing to a
different interest rate Loans shall terminate, unless Bank and the Borrower
agree in writing to a different interest rate applicable to LIBOR Rate Loans. If
it shall become unlawful for Bank to continue to fund or maintain any Loans, or
to perform its obligations hereunder, upon demand by Bank, Borrower shall prepay
the Loans in full with accrued interest thereon and all other amounts payable by
Borrower hereunder (including, without limitation, any amount payable in
connection with such prepayment pursuant to Section 4(a) of this Supplement).

 

 

5



--------------------------------------------------------------------------------

EXHIBIT A TO LIBOR SUPPLEMENT

 

LIBOR RATE LOAN BORROWING CERTIFICATE

 

The undersigned hereby certifies as follows:

 

I,                                                                      , am the
duly elected and acting                                         
                             of

PalmSource, Inc. (“Borrower”).

 

This certificate is delivered pursuant to Section 2 of that certain LIBOR
Supplement to Agreement together with the Loan and Security Agreement by and
between Borrower and SILICON VALLEY BANK (“Bank) (the “Loan Agreement”). The
terms used in this Borrowing Certificate which are defined in the Loan Agreement
have the same meaning herein as ascribed to them therein .

 

Borrower hereby requests on                                         
                                                    , 200_ a LIBOR Rate Loan
(the

“Loan”) as follows:

 

(a)    The date on which the Loan is to be made is
                                        
                                                , 200    .

 

(b)    The amount of the Loan is to be                                         
                                        
                                              

($                                                 ) for an Interest Period of
                                                  month( s).

 

All representations and warranties of Borrower stated in the Loan Agreement are
true, correct and complete in all material respects as of the date of this
request for a loan; provided, however, that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date.

 

IN WITNESS WHEREOF, this Borrowing Certificate is executed by the undersigned as
of

this                                                day of
                                              , 200    .

 

PALMSOURCE, INC.

 

By:                                         
                                                      ‘

 

Title:                                         
                                                    

 

For Internal Bank Use Only

 

--------------------------------------------------------------------------------

LIBOR Pricing Date

 

  

I LIBOR Rate

 

  

I LIBOR Rate Variance

 

  

Maturity Date

 

--------------------------------------------------------------------------------

         

 

        %

 

 

    

--------------------------------------------------------------------------------

 

 

1



--------------------------------------------------------------------------------

EXHIBIT B TO LIBOR SUPPLEMENT

 

LIBOR RATE CONVERSION/CONTINUATlON CERTIFICATE

 

The undersigned hereby certifies as follows:

 

        I,                                                          ,

   am the duly elected and acting                                          
                        of      PalmSource, Inc. (“Borrower”).               

 

This certificate is delivered pursuant to Section 2 of that certain LIBOR
Supplement to Agreement together with the Loan and Security Agreement by and
between Borrower and SILICON VALLEY BANK (“Bank”) (the “Loan Agreement”). The
terms used in this LIBOR Rate Conversion/Continuation Certificate which are
defined in the Loan Agreement .have the same meaning herein as ascribed to them
therein.

 

Borrower hereby requests on                                                   ,
200     a LIBOR Rate Loan (the “Loan”) as follows:

 

(c)                (i)   A rate conversion of an existing Prime Rate Loan from a
Prime Rate Loan to a LIBOR Rate Loan; or                  (ii)   A continuation
of an existing LIBOR Rate Loan as a LIBOR Rate Loan;        

[Check (i) or (ii) above]

(d)   The date on which the Loan is to be made is             , 200_. (e)  

The amount of the Loan is to be                     ($                     ),
for an Interest Period of
                     month(s).

 

All representations and warranties of Borrower stated in the Loan Agreement are
true, correct and complete in all material respects as of the date of this
request for a loan; provided, however, that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date.

 

IN WITNESS WHEREOF, this LIBOR Rate Conversion/Continuation Certificate is
executed by the undersigned as of this              day of             , 200_.

 

PALMSOURCE, INC.

 

By:                                         
                                                      ‘

 

Title:                                         
                                                    

 

For Internal Bank Use Only

 

--------------------------------------------------------------------------------

LIBOR Pricing Date

 

  

I LIBOR Rate

 

  

I LIBOR Rate Variance

 

  

Maturity Date

 

--------------------------------------------------------------------------------

         

 

        %

 

 

    

--------------------------------------------------------------------------------

 

 

1



--------------------------------------------------------------------------------

EXHIBIT A

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following, whether now owned or hereafter existing:

 

All goods and equipment now owned or hereafter acquired, including, without
limitation, all machinery, fixtures, vehicles (including motor vehicles and
trailers), and any interest in any of the foregoing, and all attachments,
accessories, accessions, replacements, substitutions, additions, and
improvements to any of the foregoing, wherever located;

 

All inventory, now owned or hereafter acquired, including, without limitation,
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products including such inventory as is temporarily
out of Borrower’s custody or possession or in transit and including any returns
upon any accounts or other proceeds, including insurance proceeds, resulting
from the sale or disposition of any of the foregoing and any documents of title
representing any of the above;

 

All contract rights and general intangibles now owned or hereafter acquired,
including, without limitation, payment intangibles, leases, contracts, licenses,
license agreements, franchise agreements, blueprints, drawings, purchase orders,
customer lists, route lists, infringements, claims, computer programs, software,
computer discs, computer tapes, literature, reports, catalogs, design rights,
tax and other types of refunds, payments of insurance and rights to payment of
any kind;

 

All now existing and hereafter arising rights to payment of any kind, including
accounts, contract rights, royalties, license rights and all other forms of
obligations owing to Borrower arising out of the sale or lease of goods, the
licensing of technology or the rendering of services by Borrower, whether or not
earned by performance, and any and all credit insurance, insurance (including
refund) claims and proceeds, guaranties, and other security therefor, as well as
all merchandise returned to or reclaimed by Borrower;

 

All documents (including warehouse receipts), cash, cash equivalents, deposit
accounts, securities, securities entitlements, securities accounts (including
health care insurance receivables and credit card receivables), investment
property, financial assets, letters of credit, letter of credit rights (whether
or not evidenced by a writing), certificates of deposit, instruments, chattel
paper and electronic chattel paper rights now owned or hereafter acquired and
Borrower’s Books relating to the foregoing;

 

All investment property, whether held directly or as a security entitlement,
securities account, commodity contract or a commodity account, or maintained
with any securities intermediary or commodity intermediary; and

 

All Borrower’s Books relating to the foregoing and any and all claims, rights
and interests in any of the above and all substitutions for, additions and
accessions to and proceeds thereof.

 

Notwithstanding the foregoing, the Collateral shall not be deemed to include:

 

1



--------------------------------------------------------------------------------

(a)    any copyrights, copyright applications, copyright registration and like
protection in each work of authorship and derivative work thereof, whether
published or unpublished, now owned or hereafter acquired; any patents, patent
applications and like protections including without limitation improvements,
divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same, trademarks, servicemarks and applications
therefor, whether registered or not, and the goodwill of the business of
Borrower connected with and symbolized by such trademarks, any trade secret
rights, including any rights to unpatented inventions, know-how, operating
manuals, license rights and agreements and confidential information, now owned
or hereafter acquired; or any claims for damage by way of any past, present and
future infringement of any of the foregoing (collectively, the “Intellectual
Property”), except that the Collateral shall include the proceeds of all the
Intellectual Property that are accounts, (i.e. accounts receivable) of Borrower,
or general intangibles consisting of rights to payment, if a judicial authority
(including a U.S. Bankruptcy Court) holds that a security interest in the
underlying Intellectual Property is necessary to have a security interest in
such accounts and general intangibles of Borrower that are proceeds of the
Intellectual Property, then the Collateral shall automatically, and effective as
of the date hereof, include the Intellectual Property to the extent necessary to
permit perfection of Bank’s security interest in such accounts and general
intangibles of Borrower that are proceeds of the Intellectual Property; and

 

(b)    Borrower’s membership interest in Palm Trademark Holding Company, LLC,
and any and all agreements between Borrower and Palm Trademark Holding Company,
LLC or its members (collectively, the “Holdings Interest”).

 

Borrower and Bank are parties to a Negative Pledge Agreement, whereby Borrower,
in connection with Bank’s loan or loans to Borrower, has agreed, among other
things, not to sell, transfer, assign, mortgage, pledge, lease, grant a security
interest in, or encumber any of its Intellectual Property or the Holdings
Interest.

 

 

2



--------------------------------------------------------------------------------

EXHIBIT B

 

PRIME RATE LOAN PAYMENT/ADVANCE REQUEST FORM

DEADLINE FOR SAME DAY PROCESSING IS 12:00 NOON PACIFIC TIME

 

Fax To:                                        
                                        
                                        
   Date:                                                

 

Borrower:    PalmSource, Inc.

 

¨ LOAN PAYMENT:

 

    From Account #                                         
                                                    

  To Account #                                         
                                                                   (Name and
Deposit Account #)                                  
                        (Loan Account #)

    Principal $                                         
                                                           

  and/or Interest $                                        
                                                          

Authorized Signature:                                         
                                           

  Phone Number:                                         
                                                          

 

¨ LOAN ADVANCE:

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account #                                         
                                                      

        To Account #                                         
                                                       

(Loan Account #)

        (Name and Deposit Account #)

Amount of Advance $                                         
                                            

         

 

Borrower’s representations and warranties in the Loan and Security Agreement are
true, correct and complete in all material respects on and as of the date of the
requested Advance, but those representations and warranties expressly referring
to another date shall be true, correct and complete in all material respects as
of such date.

 

 

Authorized Signature:                                         
                                        

        Phone Number:                                         
                                                    OUTGOING WIRE REQUEST     
     Complete only if all or a portion of funds from the loan advance above are
to be wired. Deadline for same day processing is 12:00 noon, Pacific Time

Beneficiary Name:                                         
                                           

   Amount of Wire: $                                         
                                                         

Beneficiary Bank:                                         
                                            

   Account Number:                                         
                                                           

City and State:                                         
                                                  

    

Beneficiary Bank Transit (ABA) #:                                         
          

   Beneficiary Bank Code (Swift, Sort, Chip, etc.):
                                               (For International Wire Only)

Intermediary Bank:                                        
                                          

   Transit (ABA) #:                                         
                                                            

For Further Credit to:                                         
                                     

    

Special Instruction:                                         
                                          

    

 

 

1



--------------------------------------------------------------------------------

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

Authorized Signature:                                         
                       

        2nd Signature (if required):                                         
        

Print Name/Title:                                         
                               

        Print Name/Title:                                         
                           

Telephone #                                         
                                          

        Telephone #                                         
                                    

 

2



--------------------------------------------------------------------------------

EXHIBIT C

 

CORPORATE BORROWING RESOLUTIONS

 

Borrower:

  

PalmSource Inc.

1240 Crossman Avenue

Sunnyvale, CA 94089

   Bank:   

Silicon Valley Bank

3003 Tasman Drive

Santa Clara, CA 95954

 

I, the Secretary or Assistant Secretary of PalmSource, Inc. (“Borrower”),
CERTIFY that Borrower is a corporation existing under the laws of the State of
Delaware.

 

I certify that at a meeting of Borrower’s Directors (or by other authorized
corporate action) duly held the following resolutions (the “Resolutions”) were
adopted.

 

It is resolved that any one of the following officers of Borrower, whose name,
title and signature is below:

 

NAMES

--------------------------------------------------------------------------------

  

POSITIONS

--------------------------------------------------------------------------------

  

ACTUAL SIGNATURES

--------------------------------------------------------------------------------

                                                                               
        

                                         
                                               
                                                                               
   

                                                                               
        

                                         
                                               
                                                                               
   

                                                                               
        

                                         
                                               
                                                                               
   

                                                                               
        

                                         
                                               
                                                                               
   

 

may act for Borrower and:

 

Borrow Money.    Borrow money from Silicon Valley Bank (“Bank”).

 

Execute Loan Documents.    Execute any loan documents Bank requires.

 

Grant Security.    Grant Bank a security interest in any of Borrower’s assets.

 

Negotiate Items.    Negotiate or discount all drafts, trade acceptances,
promissory notes, or other indebtedness in which Borrower has an interest and
receive cash or otherwise use the proceeds.

 

Letters of Credit.    Apply for letters of credit from Bank.

 

Foreign Exchange Contracts.    Execute spot or forward foreign exchange
contracts.

 

Further Acts.    Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrowers right to a jury trial) they think necessary to
effectuate these Resolutions.

 

Further resolved that all acts authorized by these Resolutions and performed
before they were adopted are ratified. These Resolutions remain in effect and
Bank may rely on them until Bank receives written notice of their revocation.

 



--------------------------------------------------------------------------------

I certify that the persons listed above are Borrower’s officers with the titles
and signatures shown following their names and that these resolutions have not
been modified are currently effective.

 

CERTIFIED TO AND ATTESTED BY:

 

X                                                                              
                                                          

*Secretary or Assistant Secretary

 

X                                                                              
                                                          

 

 

 

Date: October             , 2003

 

--------------------------------------------------------------------------------

* NOTE: In case the Secretary or other certifying officer is designated by the
foregoing resolutions as one of the signing officers, this resolution should
also be signed by a second Officer or Director of Borrower.

 

 

2



--------------------------------------------------------------------------------

EXHIBIT D

 

BORROWING BASE CERTIFICATE

 

Borrower:

  

PalmSource Inc.

1240 Crossman Avenue

Sunnyvale, CA 94089

   Bank:   

Silicon Valley Bank

3003 Tasman Drive

Santa Clara, CA 95954

 

Commitment Amount:    $15,000,000

 

ACCOUNTS RECEIVABLE

1.

   Accounts Receivable Book Value as of                         
$                                        

2.

   Eligible Foreign Accounts Book Value as of                         
$                                        

3.

   TOTAL ACCOUNTS RECEIVABLE         $                                        

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

4.

   Amounts against which Bank not perfected    $                             

5.

   Amounts over 90 days due    $                             

6.

   Balance of 50% over 90 day accounts    $                             

7.

   Credit balances over 90 days    $                             

8.

   30% Concentration Limits    $                             

9.

   Non-Eligible Foreign Accounts    $                             

10.

   Governmental Accounts    $                             

11.

   Contra Accounts    $                             

12.

   Promotion or Demo Accounts    $                             

13.

   Intercompany/Employee/Affiliate Accounts    $                             

14.

   Accounts challenged by Debtor    $                             

15.

   Accounts constituting excludable Deferred Revenue   
$                             

16.

   Other (please explain on reverse)    $                             

17.

   TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS        
$                                        

18.

   Eligible Accounts (#3 minus #17)        
$                                        

19.

   LOAN VALUE OF ACCOUNTS (80% of #18)        
$                                        

OTHER BORROWING BASE ACCOUNTS (without duplication)

20.

   Eligible Scheduled Contract Accounts        
$                                        

21.

   Eligible Estimated Contract Accounts        
$                                        

BALANCES

22.

   Maximum Loan Amount    $15,000,000     

23.

   AGGREGATE VALUE OF ACCOUNTS [#19 + #20 + #21]        
$                                        

24.

   Total Funds Available [Lesser of #22 or #23]        
$                                        

25.

   Present balance owing on Line of Credit    $                             

26.

   Outstanding under Sublimits (LC, FX or CM)    $                             

27.

   RESERVE POSITION (#22 minus #24 + #25)        
$                                        

 



--------------------------------------------------------------------------------

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Silicon Valley Bank.

 

COMMENTS:

      

--------------------------------------------------------------------------------

BANK USE ONLY

                        Rec’d By:                                         
                      Auth. Signer          Date:
                                                                    Verified:
                                                    PALMSOURCE, INC.           
Auth. Signer          Date:                                     
                     

By:                                                                      

        

Authorized Signer

      

--------------------------------------------------------------------------------

 

 

2



--------------------------------------------------------------------------------

EXHIBIT E

 

COMPLIANCE CERTIFICATE

 

TO:

  

SILICON VALLEY BANK

3003 Tasman Drive

Santa Clara, CA 95054

   FROM:   

PALMSOURCE, INC.

1240 Crossman Avenue

Sunnyvale, CA 94089

 

 

The undersigned authorized officer of PALMSOURCE, INC. (“Borrower”) certifies
that under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”), (a) Borrower is in complete compliance for
the period ending                                      with all required
covenants, except as noted below, and (b) all representations and warranties in
the Agreement are true and correct in all material respects on this date.
Attached are the required documents supporting the certification. The
undersigned officer certifies that such documents were prepared in accordance
with Generally Accepted Accounting Principles (GAAP) consistently applied from
one period to the next, except as explained in an accompanying letter or
footnotes. The undersigned officer acknowledges that no borrowings may be
requested at any time or date of determination that Borrower is not in
compliance with any of the terms of the Agreement, and that compliance is
determined not just at the date this certificate is delivered.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Financial Covenant

--------------------------------------------------------------------------------

  

Required

--------------------------------------------------------------------------------

  

Actual

--------------------------------------------------------------------------------

   Complies


--------------------------------------------------------------------------------

Maintain on a Quarterly Basis:

·        Minimum Net Revenue

·        Minimum Profitability

·        Maximum Loss

 

 

 

 

Maintain at all times:

·        Unrestricted Cash at SVB

 

 

 

 

 

·        Minimum Liquidity Ratio (Measured when Unrestricted Cash is below
required level only)

  

 

See Section 6.7(a)(i)

 

$1, beginning 11/2004

($4,000,000) at 8/31/03

($12,400,000) at 11/30/03

($400,000) at 2/28/04

($3,000,000 at 5/31/04 and 8/31/04

 

$12,500,000 (Closing Date until first anniversary thereof)

 

$17,500,000 thereafter

 

 

 

 

 

3.0:1.0

 

  

 

$                           

 

$                           

$                           

 

 

 

 

 

$                           

 

$                           

 

              :              

  

 

Yes     No

 

Yes     No

Yes     No

 

 

 

 

 

Yes     No

 

Yes     No

 

Yes     No

Reporting Covenant

--------------------------------------------------------------------------------

  

Required

--------------------------------------------------------------------------------

   Complies


--------------------------------------------------------------------------------

Monthly/Quarterly financial statements

   Monthly/Quarterly within 30 days    Yes     No

10K and 10Q reports

   Within 5 days of filing    Yes     No

 



--------------------------------------------------------------------------------

Compliance Certificate

   Monthly within 30 days or with SEC reports, as applicable    Yes     No

Borrowing Base Certificate (with payable and receivable agings and deferred
revenue schedule)

   Monthly within 30 days and with Advance request    Yes     No

Financial Projections

   Annually within 60 days after FYE    Yes     No

 

Borrower has deposit accounts located at only the following

institutions:                                         
                                        
                                        
                                                                         .

 

Comments regarding exceptions (if any):    See Attached.

 

Sincerely,

      

--------------------------------------------------------------------------------

BANK USE ONLY

                        Received by:                                         
                                      PALMSOURCE, INC.            AUTHORIZED
SIGNER

                                                                               
                                

SIGNATURE

       Date:                                         
                                                    
                                                                               
                                        Verified:
                                        
                                              TITLE            AUTHORIZED SIGNER

                                                                               
                                

       Date:                                     
                                                         

DATE

                 

Compliance Status:                            Yes     No

--------------------------------------------------------------------------------

 

2